Exhibit 10.1
THIRD AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BETWEEN FOSTER WHEELER INC.
AND
BETH B. SEXTON
     This THIRD AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Company”), and BETH B. SEXTON
(the “Executive”), dated as of April 7, 2008 (the “Agreement”), is made and
entered into as of February 22, 2011 (the “Effective Date”).
     WHEREAS, Foster Wheeler Ltd. entered into the Agreement with the Executive;
and
     WHEREAS, the Company thereafter assumed the Agreement from Foster Wheeler
Ltd. on or about February 9, 2009, and the Company and the Executive entered
into a First Amendment to the Agreement, effective January 18, 2010 (“First
Amendment”) and a Second Amendment, dated as of May 4, 2010 (“Second
Amendment”); and
     WHEREAS, the Company and the Executive have agreed to further amend the
Agreement as set forth herein.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, and in further consideration of
the following mutual promises, covenants and undertakings, the parties agree by
executing this Amendment to amend the Agreement, including its First Amendment
and Second Amendment, as follows effective as of the Effective Date:

1.   The Agreement is amended by revising Section A-4(c)(iv) of the Addendum to
read in its entirety as follows:

     (iv) Personal Air Travel and Home Leave: Until the Executive’s immediate
family relocates to Switzerland, (A) the Company shall provide reimbursement of
one (1) business-class round-trip ticket per month for personal travel between
Switzerland and the U.S., (B) each month, the Executive may use the
business-class round trip ticket to instead fly one (1) family member from the
U.S. to Switzerland, (C) once per quarter, in lieu of the Executive’s trip to
the U.S., the Company shall reimburse the cost of business-class round-trip
tickets for the Executive’s family to travel from the U.S. to Switzerland, and
(D) the Executive may choose to work from her home or Foster Wheeler office in
the U.S. for up to one (1) week per month, it being understood and agreed that
this subsection (D) does not entitle the Executive to be reimbursed for air
travel beyond what is set forth elsewhere in this Agreement, including its
subsection (A) above. For the avoidance of doubt, (A), (B), and (C) include
reimbursement of associated local ground expenses. If and after the Executive’s
immediate family relocates to Switzerland, (X) the Company shall reimburse the
Executive for one (1) trip per twelve (12) months per authorized dependent and
for the Executive, (Y) expenses eligible for reimbursement include a business
class airline ticket and local ground expenses to the original point of origin,
and (Z) one (1) day of travel shall be permitted each way as additional
vacation.

2.   Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Third
Amendment to the Agreement as of the Effective Date.

            FOSTER WHEELER INC.
      By:   /s/ Umberto della Sala         Name:   Umberto della Sala       
Title:   President & Chief Executive Officer            /s/ Beth B. Sexton      
BETH B. SEXTON   

3